DETAILED ACTION
1.	The present application 16/988,243 filed on 08/07/2020, is being examined the first inventor to file provisions of the AIA .  Claims 1-20 are pending.
2	The drawings received on 08/07/2020 are accepted by the Examiner.
	 
Information Disclosure Statement
3.	This information disclosure statements which filed on 08/07/2020 are acknowledged. 
Review under 35 USC § 101
4.	Claims 1-20 are directed to a data exploration tool and a method have been reviewed.  Claims 1-7 and 17-20 are not appeared to be in one of the statutory categories [e.g. a data exploration tool].  Claims 8-16 recites a method are appeared to be in one of the statutory categories [e.g.  a process]. The claims 8-16 recite a data of analyzing enterprise data including the steps receiving a selection of an available dimension presented in a dimension selection panel to be included within a scorecard as one of a data column or a data filter. Claims 8-16 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 8-16 qualified as eligible subject Matter under 35 USC 101, but claims 1-7 and 17-20 do not qualified as eligible subject Matter under 35 USC 101.         

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-7 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

             In claim 17, a "data exploration environment" is being recited.  The data exploration environment comprise a code repository, a data exploration interface and an analysis interface.
Claim 17 recites a code repository which is a temporary storage space within a cloud based container. The recited code repository [e.g. a virtual memory buffer] and the data exploration tool seem to be software per se. because all the recited component can be interpreted as software components interacting with a database [e.g. maybe not a component inside of a data exploration tool system] and the code repository [e.g. maybe virtual memory buffer].  Such claimed computer program product [e.g.  the data exploration environment ] do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permitted computer program’s functionality to be realized. The descriptions of the program product are claiming a data structures per se.  The claim clearly falls into nonstatutory categories such as abstract ideas which constitute “descriptive material”.  ''Abstract ideas, Warmerdam, 33 F.3d at 1360, 31 USPQ2d at 1759, or the mere 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the data" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4-8, 12-14 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Tankersley et al. (US 2019/0095478 A1), hereinafter Tankersley.
Referring to claim 1, Tankersley disclose a data exploration tool (See para. [0122] and Figure 4] a analytics platform to allow business and IT teams to rapidly explore, analyze and visualize data) comprising: 
See para. [0275], para.[0276] and Figure 8A, a user interface for a search bar 802 [e.g. query] and search result tabs 804 includes an event tab that displays various information about events returned by the search; a statistic tab that displays statistics about the search result and a visualization tab that displays various visualization of the search results ), the query pane configured to receive a database query directed to a plurality of different underlying data sources (See para. [0111], para. [0118], para [0142], para. [0275] and Figures 2, 3 & 8, the system processes a received query in a form of a search string and retrieves query results from local data sources, external data sources and other ERP process, note Figure 8B enables user to select different sources for events/results), the results pane illustrating records returned  (See para. [0275], para.[0276] and Figure 8A, the search result tabs 804 includes an event tab that displays various information about events returned by the search; a statistic tab that displays statistics about the search result and a visualization tab that displays various visualization of the search results in response to the submitted search input in the form of a search string) from the plurality of different underlying data sources in response to the database query received from a user in the query pane (See para. [0111], para. [0118], para [0142], para. [0275] and Figures 2, 3 & 8, the system processes the received query and receives query results from local data sources, external data sources and other ERP process);
a containerized (See Figure 36, para. [0651], the entity is a containerized system, OS-level virtualization) temporary storage space into which query results from the database queries are stored (See para. [0312], [0314], para. [0316] and Figure 7C, the system stores user-initiated query that generate summarization information and inverted indexes from event/result records stored in the field searchable data space /store, note in para. [0432], the results can also store as “search jobs”);
See para. [0483] and Figures 23, 25,the system presents a user with an onboarding metrics analysis experience include enables user to view, manage, add and delete metrics dimensions to be collected or analyzed) , each of the dimensions being selectable to be applied within a scorecard as one of (1) a data column or (2) a data filter (See para. [0357], para. [0476], para.[0483], para. [0484], para. [0488] and para. [0489] and Figures 17A, 17D and 25, the system allow user to diagnose a cause of performance problems based on large volumes of metrics, the user uses the metrics-aware UI interface to request an analysis of any number of measures of any dimension values based on  metrics catalog and search component, the user can select specific options for metrics to be collected or analyzed,  for example, for  IT monitoring metrics can include dimensions such as time, host, PID, and IT values such as CPU utilization or memory usage; an internal metric can include dimensions such as time, user, and a value such as search count; and a web access metric can include dimensions such as requestor IP, requestor method, requestor URL, and a value such as request duration or count, note the metrics can include any suitable performance measurement, note in Figure 25, for each metric 2542 include time values in the first leftmost column of the metric index 2540, source values of the metrics in the adjacent column, some user-defined dimension values in the third through fifth columns, and the measurement numerical value 2548 in the last rightmost column of the metric index. As indicated above, the source dimension may also be referred to as the metric name, which is indicative of the source of the measured value and/or the type of measured score or value. The optional dimensions of the metric index are a host, manufacturer, and model, which are associated with machines used to obtain the measured values/scores, thus, each of the dimensions [e.g.  Any number of measures of any dimension values based on metrics catalog] being selectable [e.g. the user can select specific options for metrics to be collected or analyzed] to be applied within a performance measurement analysis [e.g. Figure 17A and para. [0445] a key indicator KPI scorecard] as one of (1) a data column or (2) a data filter [See Figure 25 and para. [0494] and para. [0495], the CPU temperature column 254]).
As to claim 4, Tankersky discloses wherein the results pane includes a results tab (See Figure 8A, search results tabs 804), a metadata tab (See para. [0277] , the metadata field picker 806), a profile tab (See para. [0603] and Figure 41, entity definition or profiles tab], and a log tab (See para. [0275] and Figures 8A & 8B, user select time range 802 for historical data summary).
	As to claim 5, Tankersley discloses wherein the metadata tab describes details (See para. [0277] and Figure 8, the field /metadata picker 806 allows the user to further analyze the search results based on the fields in the events of the search results) regarding a time of query execution and details regarding the queried data source (See para. [0277] and Figures8A, 8B, the fields can include actions, bytes, data_hour, date_mday, date_minutute of a particular host, source, source type).
	As to claim 6, Tankersley discloses wherein the analysis interface is configured to automatically detect each of the available dimensions included in the query results (See para. [0489], para. [0504], para. [0516] and Figures 25 &26, illustrates an example of a metric index 2540 including multiple metrics according to some embodiments of the present disclosure. As shown, each metric 2542 can be structured as an n-tuple record including required dimensions 2544, optional dimensions 2546, and a measure value 2548, the query system have metrics structured in different formats and formatted them into same common format and arranged into one or more metric indexes for search analysis, the system obtain search query results based on the queried dimension, the queried dimension is a required dimension or an optional dimension).
	As to claim 7, Tankersley discloses the analysis interface includes one or more manipulation features with which the data included in the containerized temporary storage space may be analyzed according to any of a plurality of previously-undefined dimensions (See para. [0504] and para. [0575], the metrics or data derived from the metrics can be catalogued for subsequent search and analysis of metrics data and non-metrics data in a uniform manner, the user can edit the previously stored dimensions and/or dimensions values of metrics).
	Referring to claim 8, Tankersley discloses a method of analyzing enterprise data (See para. [0122] and Figure 4] a analytics platform to allow business and IT teams to rapidly explore, analyze and visualize data), the method comprising:
	receiving a database query from a user in a query pane of a data exploration interface of a data exploration tool (See para. [0275], para.[0276] and Figure 8A, a user interface for a search bar 802), the database query being a query of a plurality of different underlying data sources (See para. [0111], para. [0118], para [0142], para. [0275] and Figures 2, 3 & 8, the system processes a received query in a form of a search string and retrieves query results from local data sources, external data sources and other ERP process, note Figure 8B enables user to select different sources for events/results);
	storing records received in response to the database query (See para. [0312], [0314], para. [0316] and Figure 7C, the system stores user-initiated query that generate summarization information and inverted indexes from event/result records stored in the field searchable data space /store, note in para. [0432], the results can also store as “search jobs”); in a containerized temporary storage space (See Figure 36, para. [0651], the entity is a containerized system, OS-level virtualization);
	displaying the records received in response to the database query in a results pane of the data exploration interface (See para. [0275], para.[0276] and Figure 8A, a user interface for a search bar 802 and search result tabs 804 includes an event tab that displays various information about events returned by the search; a statistic tab that displays statistics about the search result and a visualization tab that displays various visualization of the search results );
receiving, in an analysis interface (See para. [0483] and Figures 23, 25,the system presents a user with an onboarding metrics analysis experience include enables user to view, manage, add and delete metrics dimensions to be collected or analyzed), a selection of an available dimension presented in a dimension selection panel  to be included within a scorecard as one of (1) a data column or (2) a data filter (See para. [0357], para. [0476], para.[0483], para. [0484], para. [0488] and para. [0489] and Figures 17A, 17D and 25, .the system allow user to diagnose a cause of performance problems based on large volumes of metrics, the user uses the metrics-aware UI interface to request an analysis of any number of measures of any dimension values based on  metrics catalog and search component, the user can select specific options for metrics to be collected or analyzed,  for example, for  IT monitoring metrics can include dimensions such as time, host, PID, and IT values such as CPU utilization or memory usage; an internal metric can include dimensions such as time, user, and a value such as search count; and a web access metric can include dimensions such as requestor IP, requestor method, requestor URL, and a value such as request duration or count, note the metrics can include any suitable performance measurement, note in Figure 25, for each metric 2542 include time values in the first leftmost column of the metric index 2540, source values of the metrics in the adjacent column, some user-defined dimension values in the third through fifth columns, and the measurement numerical value 2548 in the last rightmost column of the metric index. As indicated above, the source dimension may also be referred to as the metric name, which is indicative of the source of the measured value and/or the type of measured score or value. The optional dimensions of the metric index are a host, manufacturer, and model, which are associated with machines used to obtain the measured values/scores, thus, each of the dimensions [e.g.  Any number of measures of any dimension values based on metrics catalog] being selectable [e.g. the user can select specific options for metrics to be collected or analyzed] to be applied within a performance measurement analysis [e.g. Figure 17A and para. [0445] a key indicator KPI scorecard] as one of (1) a data column or (2) a data filter [See Figure 25 and para. [0494] and para. [0495], the CPU temperature column 254]).
As to claim 12, Tankerskey discloses automatically generating a display of each of the available dimensions reflected in the records within the analysis interface (See para. [574] and para. [0580], the catalog 2954 can search and return an enumerated list of given dimension values. For example, a user may submit the dimension "IP," and the catalog 2954 may return the values "10.1.2.3," "10.1.2.4," and "10.1.2.5." In other cases, a user can submit a query for all the metrics or dimensions available for inspection by that user, and the catalog 2954 may return enumerated lists of those metrics or dimensions). 
As to claim 13, Tankerskey discloses wherein the plurality of different underlying data sources comprise heterogeneous data sources within an enterprise (See para. [0435], allow users to search and visualize event data extracted from raw machine data received from heterogenrous data sources within an Splunk.RTM enterprise system).
	As to claim 14, Tankerskey discloses creating an automated job performed at a predetermined time based on the database query and a selection of a plurality of available dimensions (See para. [0322] and para. [0660], a periodic query can be initiated by a user, or can be scheduled to occur automatically at specific time intervals. A periodic query can also be automatically launched in response to a query that asks for a specific field-value combination) to create a scorecard (See para. [0357], para. [0476], para.[0483], para. [0484], para. [0488] and para. [0489], para. [0660] and Figures 17A, 17D and 25, .the system allow user to diagnose a cause of performance problems based on large volumes of metrics, the user uses the metrics-aware UI interface to request an analysis of any number of measures of any dimension values based on  metrics catalog and search component, the user can select specific options for metrics to be collected or analyzed,  for example, for  IT monitoring metrics can include dimensions such as time, host, PID, and IT values such as CPU utilization or memory usage; an internal metric can include dimensions such as time, user, and a value such as search count; and a web access metric can include dimensions such as requestor IP, requestor method, requestor URL, and a value such as request duration or count, note the metrics can include any suitable performance measurement, note in Figure 25, for each metric 2542 include time values in the first leftmost column of the metric index 2540, source values of the metrics in the adjacent column, some user-defined dimension values in the third through fifth columns, and the measurement numerical value 2548 in the last rightmost column of the metric index. As indicated above, the source dimension may also be referred to as the metric name, which is indicative of the source of the measured value and/or the type of measured score or value, for example, the user can select specific options for metrics to be collected or analyzed] to be applied within a performance measurement analysis [e.g. Figure 17A and para. [0445] a key indicator KPI scorecard]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 3, 9-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (US 2019/0095478 A1) and in view of Cook et al. (US 2014/0013297 A1).
As to claim 2, Tankersley discloses wherein the containerized (See Figure 36, para. [0651], the entity is a containerized system, OS-level virtualization) temporary storage space (See para. [0312], [0314], para. [0316] and Figure 7C, the system stores user-initiated query that generate summarization information and inverted indexes from event/result records stored in the field searchable data space /store, note in para. [0432], the results can also store as “search jobs”).
Tankersky does not explicitly disclose the containerized temporary space is accessible to one or more analysis scripts included within a container.
Cook discloses the containerized temporary space is accessible to one or more analysis scripts included within a container (See para. [0040], para. [0079] and Figure 6, the system contains a container type to store dataset query via an expression and include any number of references to software design pattern or design abstraction [e.g. code elements]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the containerized temporary space of Tankersky’s system to be accessible to one or more analysis scripts included within a container, as taught by Cook, in order to provide design information via queries implemented over a dataset in which elements of the software system are stored in connection with additional information regarding the software system (See cook, para. [0003] – para. [0004]). In addition, both of the references (Cook and Tankersky) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as query based software system. This close relation between both of the references highly suggests an expectation of success.
As to claim 3, Tankersky discloses an export tool configured export a definition of a scorecard generated based on the data included in the containerized temporary storage space (See para. [0600], the metrics sharing component can share or export results of a metrics analysis with another device , the results of the metric analysis include one or more reports, dashboards or metrics charts generated by the metrics analysis component in real time, the results of the metrics analysis can be exported in any format).
Tankersky does not explicitly export at least the database query.
Cook discloses export at least the database query (See para. [0040], exporting the database query includes a reference to a software design pattern or code elements which associated with a container type, an object name , for example, exporting a query directed to finding all classes that export a particular contract in a contract-supplier-client design pattern).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the export tool of Tankersky’s system to export a query, as taught by cook in order to group and structuring query results for data analysis (See cook, para. [0025]). In addition, both of the references (Cook and Tankersky) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as query based software system. This close relation between both of the references highly suggests an expectation of success. 
As to claim 9, Tankersky discloses comprising linking the data exploration tool to a code repository from which one or more scripts may be executed […] in the containerized temporary storage space (See para. [0100] and para. [0102], the monitoring for the data analysis is created when monitoring code or script is converted to an executable application, note Figure 36, para. [0651], the system is a containerized system includes OS-level virtualization).
Tankersky does not explicitly disclose linking a code repository from which one or more scripts executed on the records. 
 Cook discloses disclose linking a code repository from which one or more scripts executed on the records (See para. [0040], para. [0079] and Figure 6, the system contains a container type to store dataset query via an expression and include any number of references to software design pattern or design abstraction [e.g. code elements]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the containerized temporary space of Tankersky’s system to be accessible to one or more analysis scripts included within a container, as taught by Cook, in order to provide design information via queries implemented over a dataset in which elements of the software system are stored in connection with additional information regarding the software system (See cook, para. [0003] – para. [0004]). In addition, both of the references (Cook and Tankersky) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as query based software system. This close relation between both of the references highly suggests an expectation of success.
 As to claim 10, Cook discloses executing a script from the code repository on the data stored in the containerized temporary storage space (See para. [0040], para. [0079] and Figure 6, the system contains a container type to store dataset query via an expression and include any number of references to software design pattern or design abstraction [e.g. code elements]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the containerized temporary space of Tankersky’s system to be accessible to one or more analysis scripts included within a container, as taught by Cook, in order to provide design information via queries implemented over a dataset in which elements of the software system are stored in connection with additional information regarding the software system (See cook, para. [0003] – para. [0004]). In addition, both of the references (Cook and Tankersky) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as query based software system. This close relation between both of the references highly suggests an expectation of success.
	As to claim 11, Tankersky discloses exporting a selection of a plurality of dimensions to a data analytics tool See para. [0600], the metrics sharing component can share or export results of a metrics analysis with another device , the results of the metric analysis include one or more reports, dashboards or metrics charts generated by the metrics analysis component in real time, the results of the metrics analysis can be exported in any format).
Tankersky does not explicitly export at least the database query.
Cook discloses export at least the database query (See para. [0040], exporting the database query includes a reference to a software design pattern or code elements which associated with a container type, an object name , for example, exporting a query directed to finding all classes that export a particular contract in a contract-supplier-client design pattern).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the export tool of Tankersky’s system to export a query, as taught by cook in order to group and structuring query results for data analysis (See cook, para. [0025]). In addition, both of the references (Cook and Tankersky) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as query based software system. This close relation between both of the references highly suggests an expectation of success.
Referring to claim 17, Tankersky discloses a data exploration environment (See para. [0122] and Figure 4] a analytics platform to allow business and IT teams to rapidly explore, analyze and visualize data) comprising:
	a code repository (See para. [0896], the computer readable medium store code that constitutes processor firmware, a protocol stack);
	a data exploration tool instantiable within a cloud-based container (See para. [0006], para. [0036] and Figures 3 & 36, a cloud-based containerized system, e.g. OS-level virtualization data intake and query system), the data exploration tool being communicatively linked to the code repository (See para. [0100] and para. [0102] and para. [0895], the system’s analysis tool creates monitoring services, the monitoring data services are created when monitoring code or script which stored in the computer readable medium is converted to an executable application) such that a temporary storage space […] is accessible to code executable from the code repository, the data exploration tool  (See para. [0312], [0314], para. [0316] and Figure 7C, the system creates monitoring services and stores user-initiated query that generate summarization information and inverted indexes from event/result records stored in the field searchable data space /store, note in para. [0432], the results can also store as “search jobs”, the monitoring data services are created when monitoring code or script which stored in the computer readable medium is converted to an executable application) further comprising:
a data exploration interface including a query pane and a results pane (See para. [0275], para.[0276] and Figure 8A, a user interface for a search bar 802 and search result tabs 804 includes an event tab that displays various information about events returned by the search; a statistic tab that displays statistics about the search result and a visualization tab that displays various visualization of the search results ), the query pane configured to receive a database query directed to a plurality of different underlying data sources (See para. [0111], para. [0118], para [0142], para. [0275] and Figures 2, 3 & 8, the system processes a received query in a form of a search string and retrieves query results from local data sources, external data sources and other ERP process, note Figure 8B enables user to select different sources for events/results), the results pane illustrating records returned from (See para. [0275], para.[0276] and Figure 8A, the search result tabs 804 includes an event tab that displays various information about events returned by the search; a statistic tab that displays statistics about the search result and a visualization tab that displays various visualization of the search results in response to the submitted search input in the form of a search string)  the plurality of different underlying data sources in response to the database query received from a user in the query pane (See para. [0111], para. [0118], para [0142], para. [0275] and Figures 2, 3 & 8, the system processes the received query and receives query results from local data sources, external data sources and other ERP process); an analysis interface including a dimension selection panel configured to display each of the available dimensions included in the query results (See para. [0483] and Figures 23, 25,the system presents a user with an onboarding metrics analysis experience include enables user to view, manage, add and delete metrics dimensions to be collected or analyzed), each of the dimensions being selectable to be applied within a scorecard as one of (1) a data column or (2) a data filter (See para. [0357], para. [0476], para.[0483], para. [0484], para. [0488] and para. [0489] and Figures 17A, 17D and 25, .the system allow user to diagnose a cause of performance problems based on large volumes of metrics, the user uses the metrics-aware UI interface to request an analysis of any number of measures of any dimension values based on  metrics catalog and search component, the user can select specific options for metrics to be collected or analyzed,  for example, for  IT monitoring metrics can include dimensions such as time, host, PID, and IT values such as CPU utilization or memory usage; an internal metric can include dimensions such as time, user, and a value such as search count; and a web access metric can include dimensions such as requestor IP, requestor method, requestor URL, and a value such as request duration or count, note the metrics can include any suitable performance measurement, note in Figure 25, for each metric 2542 include time values in the first leftmost column of the metric index 2540, source values of the metrics in the adjacent column, some user-defined dimension values in the third through fifth columns, and the measurement numerical value 2548 in the last rightmost column of the metric index. As indicated above, the source dimension may also be referred to as the metric name, which is indicative of the source of the measured value and/or the type of measured score or value. The optional dimensions of the metric index are a host, manufacturer, and model, which are associated with machines used to obtain the measured values/scores, thus, each of the dimensions [e.g.  Any number of measures of any dimension values based on metrics catalog] being selectable [e.g. the user can select specific options for metrics to be collected or analyzed] to be applied within a performance measurement analysis [e.g. Figure 17A and para. [0445] a key indicator KPI scorecard] as one of (1) a data column or (2) a data filter [See Figure 25 and para. [0494] and para. [0495], the CPU temperature column 254]).
Tankersky does not explicitly disclose the containerized temporary space is accessible to one or more analysis scripts included within a container.
Cook discloses the containerized temporary space is accessible to one or more analysis scripts included within a container (See para. [0040], para. [0079] and Figure 6, the system contains a container type to store dataset query via an expression and include any number of references to software design pattern or design abstraction [e.g. code elements]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the containerized temporary space of Tankersky’s system to be accessible to one or more analysis scripts included within a container, as taught by Cook, in order to provide design information via queries implemented over a dataset in which elements of the software system are stored in connection with additional information regarding the software system (See cook, para. [0003] – para. [0004]). In addition, both of the references (Cook and Tankersky) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as query based software system. This close relation between both of the references highly suggests an expectation of success.
	As to claim 18, Tankersky discloses wherein the code repository comprises a cloud-based code repository remotely connected to the data exploration tool (See para. [0006] and Figure 3 and para. [0117], a cloud-based intake and query system hosted by one or more computing resources that accessible to end users over a network, for example, by using a web browser or other application on a client device to interface with remote computing resources).
	As to claim 19, Tankersky discloses wherein the query pane is configured to receive a database query written in a structured query language (See para. [0126], the system has a relational database that received query using structured query language SQL).
As to claim 20, Tankersky discloses wherein the results pane illustrates records that are stored in the temporary storage space in response to the database query Tankersky does not explicitly disclose the containerized temporary space is accessible to one or more analysis scripts included within a container (See para. [0312], [0314], para. [0316] and Figure 7C, the system stores user-initiated query that generate summarization information and inverted indexes from event/result records stored in the field searchable data space /store, note in para. [0432], the results can also store as “search jobs”).

9.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (US 2019/0095478 A1) and in view of Cook (US 2014/0013297 A1) and further in view of Li et al. (US 2017/0031986 A1), hereinafter Li.
As to claim 15, Tankerskey discloses wherein the containerized temporary storage space (See Figure 36, para. [0651], the entity is a containerized system, OS-level virtualization) is […] a cloud-based container (See para. [0006] and Figure 3, a cloud-based , e.g. OS-level virtualization data intake and query system).
Tankerskey does not explicitly disclose prior to receiving the database query, instantiating the cloud-based container.
Li discloses prior to receiving the database query, instantiating the cloud-based container (See para. [0075] and Figure 5 prior to receive a query, the container node has to be instantiated).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tankersky’s system to be instantiated in support of a query execution export a query, as taught by Li in order to instantiate virtual functions of a network in an efficient manner to draw from database tables distributed through the network (See Li, abstract). In addition, both of the references (Li and Tankersky) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as query based software system. This close relation between both of the references highly suggests an expectation of success.
As to claim 16, Tankersky discloses receiving the selection of the available dimension and after executing a script from a code repository on the data stored in the containerized temporary storage space (See para. [0100] and para. [0102], the monitoring for the data analysis is created when monitoring code or script is converted to an executable application, note Figure 36, para. [0651], the system is a containerized system includes OS-level virtualization).
Tankerskey does not explicitly after triggers a query execution service, terminating the cloud-based container.
Li discloses after triggers a query execution service (See para. [0075] and Figure 5 prior to receive a query, the container node has to be instantiated), terminating the cloud-based container (See para. [0086], in response to execution of the virtual query execution service, the query response module is informed about the termination of the query execution and the query response module inform the SDT module to terminate the virtual query execution service).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tankersky’s system to terminate a cloud based container after the job service, as taught by Li in order to reduce resource usage, operational costs (See Li, para. [0047]). In addition, both of the references (Li and Tankersky) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as query based software system. This close relation between both of the references highly suggests an expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Lee et al. (US 2015/0379429 A1) discloses a first data set corresponding to an evaluation run of a model is generated at a machine learning service for display via an interactive interface. The data set includes a prediction quality metric. A target value of an interpretation threshold associated with the model is determined based on a detection of a particular client's interaction with the interface. An indication of a change to the prediction quality metric that results from the selection of the target value may be initiated.
Markowitz et al. (US 20030009295 A1) discloses a method of analyzing gene expression, gene annotation, and sample information in a relational format supporting efficient exploration and analysis, the method comprising: providing a data warehouse which comprises a gene expression database for storing quantitative gene expression measurements for tissues and cell lines screened using various assays; a clinical database for storing information on bio-samples and donors; and a fragment index for biological properties for DNA fragments; providing a connector which permits loading of more than one source of gene expression, gene annotation, and sample information, receiving a query regarding gene expression of one or more DNA fragments; determining the level of gene expression of the one or more DNA fragments; correlating the level of gene expression with the clinical database and the fragment index; and displaying the results of said and displaying the results of said correlation is disclosed.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153